 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    AGGIE THAO,                                       Case No. 1:17-cv-01298-LJO-EPG

12                   Plaintiff,
                                                        ORDER RE: STIPULATED REQUEST FOR
13            v.                                        DISMISSAL OF DEFENDANT ULRS, INC.,
                                                        WITH PREJUDICE
14    ULRS, INC., et al.,

15                   Defendants.                        (ECF No. 35)

16

17          Plaintiff, Aggie Thao, and Defendant ULRS, Inc., have filed a stipulation to dismiss

18    Defendant ULRS, Inc., from the action with prejudice (ECF No. 35). In light of the stipulation,

19    and the previous entry of default and default judgment against the remaining defendant, Law

20    Offices of Christopher Glenn Beckom (ECF Nos. 8, 18, 19), the case has ended and is

21    dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d

22    688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is respectfully directed to close

23    this case.

24
     IT IS SO ORDERED.
25

26      Dated:     February 6, 2019                           /s/
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
